Case 3:17-cv-00079-H-LL Document 145 Filed 11/06/19 PageID.2342 Page 1 of 2




 1   PANAKOS LAW, APC
     Aaron D. Sadock (SBN 282131)
 2   555 West Beech Street, Ste. 500
     San Diego, California 92101
 3   Telephone: (619) 800-0529
     Facsimile: (866) 365-4856
 4   Email: asadock@panakoslaw.com
 5   Attorney for Plaintiff ENSOURCE INVESTMENTS LLC
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10
     ENSOURCE INVESTMENTS LLC, a                  Case No.: 3:17-CV-00079-H-LL
11   Delaware limited liability company,
12               Plaintiff,                       PLAINTIFF ENSOURCE
     v.                                           INVESTMENTS LLC’S AMENDED
13                                                EXHIBITS TO MEMORANDUM
     THOMAS P. TATHAM, an
14                                                OF CONTENTIONS OF FACT
     individual; MARK A. WILLIS, an
                                                  AND LAW PURSUANT TO CIVIL
15   individual; PDP MANAGEMENT
                                                  LOCAL RULE 16.1(f)(2)
     GROUP, LLC, a Texas limited
16   liability company; TITLE ROVER,
17   LLC, a Texas limited liability
     company; BEYOND REVIEW, LLC,
18                                                Magistrate Judge: Hon. Linda Lopez
     a Texas limited liability company;
                                                  District Judge: Hon. Marilyn L. Huff
19   IMAGE ENGINE, LLC, a Texas
                                                  Courtroom: 15A
     limited liability company; WILLIS
20                                                Action filed: January 13, 2017
     GROUP, LLC, a Texas limited
21   liability company; and DOES 1-50,
22                  Defendants.
23
24
           Plaintiff Ensource Investments LLC hereby submits Amended Exhibit A
25
     (List of Plaintiff’s Witnesses) and Amended Exhibit B (List of Plaintiff’s Exhibits)
26
     to its Memorandum of Contentions of Fact and Law filed with this Court and
27
     served on all parties on November 1, 2019.
28
     PLAINTIFF’S AMENDED EXHIBITS TO MEMORANDUM OF CONTENTIONS OF FACT
                  AND LAW PURSUANT TO CIVIL LOCAL RULE 16.1(f)(2)
                                               1                     3:17-CV-00079-H-LL
Case 3:17-cv-00079-H-LL Document 145 Filed 11/06/19 PageID.2343 Page 2 of 2




 1   Respectfully submitted,
 2
 3   DATED: November 6, 2019            PANAKOS LAW, APC
 4
                                        By:/s/ Aaron D. Sadock
 5
                                          Aaron D. Sadock
 6                                        Attorney for Plaintiff
 7                                        ENSOURCE INVESTMENTS LLC

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     PLAINTIFF’S AMENDED EXHIBITS TO MEMORANDUM OF CONTENTIONS OF FACT
                  AND LAW PURSUANT TO CIVIL LOCAL RULE 16.1(f)(2)
                                            2                  3:17-CV-00079-H-LL
